Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2012/0281133, hereinafter Kurita).
Re claim 1, Kurita discloses, an image capturing apparatus capable of capturing an image while controlling an image capturing condition on a pixel-by-pixel basis or on a region-by-region basis, comprising: an identification unit (132) configured to identify a moving object region in the image on a basis of motion information on an object (par [0075]); and a setting unit (131/101) configured to set the image capturing condition for each pixel or each region such that an identical shutter speed is applied to pixels corresponding to the moving object region (par [0076]).
Kurita discloses the claimed invention except for a setting unit. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the appropriate exposure value computation portion (131) and image capture portion (101), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re claim 2, Kurita discloses the limitations of claim 1 including further comprising: an obtaining unit (121/103) configured to obtain brightness information on the object, wherein the setting unit sets the image capturing condition for each pixel or each region on a basis of the brightness information (pars [0072]-[0076]).
Re claim 14, Kurita discloses the limitations of claim 1 including image capturing apparatus according to claim 1, wherein the setting unit sets the shutter speed to an identical value for moving object portions determined to be moving at the same speed (pars [0066]-[0076], setting a shutter speed meets the above limitation).
Re claim 15, Kurita discloses the limitations of claim 1 including wherein the identification unit identifies the moving object region according to an amount of motion based on the motion information (par [0075]).
Re claim 16, Kurita discloses the limitations of claim 1 including wherein the setting unit determines a basic exposure amount for capturing the image, and sets an image capturing condition corresponding to the basic exposure amount for all pixels until the identification unit identifies the moving object region (pars [0068]-[0076]).
Re claim 18, Kurita discloses the limitations of claim 1 including further comprising: an obtaining unit configured to obtain brightness information on the object, wherein for pixels corresponding to a non-moving object region, the setting unit sets a different shutter speed for at least some of the pixels in accordance with the brightness information (pars [0078]-[0079]).
Claims 19 and 20 are rejected for the reasons stated in claim 1. The method steps and non-transitory storage as claimed would have been obvious and expected by the apparatus of Kurita.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita as applied to claim 1 above, and further in view of Miyata (US 2012/0008040, hereinafter Miyata).
Re claim 4, Kurita discloses the limitations of claim 1 including wherein the setting unit determines a basic exposure amount for capturing the image and sets an image capturing condition corresponding to the basic exposure amount (pars [0068]-[0069]); and then determines an ISO sensitivity for each of the pixels corresponding to the moving object region (pars [0070]-[0076]). 
Kurita fails to explicitly disclose limitations which are disclosed by Miyata as follows: and then determines an ISO sensitivity for each of the pixels corresponding to the moving object region without changing the shutter speed (par [0041]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine then determines an ISO sensitivity for each of the pixels without changing the shutter speed of Miyata with the apparatus of Kurita in order to perform photo shooting while setting the proper exposure.
Re claim 17, Kurita discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Miyata as follows: wherein the image capturing condition includes an ISO sensitivity and a shutter speed (par [0041]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the image capturing condition includes an ISO sensitivity and a shutter speed of Miyata with the apparatus of Kurita in order to perform photo shooting while setting the proper exposure.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurita as applied to claim 2 above, and further in view of Jang et al. (US 2012/0038797, hereinafter Jang).Re claim 9, Kurita discloses the limitations of claim 2 but fails to explicitly disclose limitations which are disclosed by Jang as follows: wherein the brightness information is a brightness map generated by averaging brightnesses of pixels in units of a plurality of pixels (par [0094]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the brightness information is a brightness map generated by averaging brightnesses of pixels in units of a plurality of pixels of Jang with the apparatus of Kurita in order to capture and process an image with high dynamic range.
Allowable Subject Matter
Claims 3, 5-8, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696